Gerber, J.,
This matter is before the court on certiorari. Under the Act of July 7, 1879, P. L. 194, sec. 2, 42 PS §451, where a defendant has filed an affidavit of defense, a plaintiff must prove his case by sworn testimony before judgment may be entered by default. A judgment entered in violation of this act may be attacked on certiorari even though it has issued more than 20 days after the rendition of the judgment: S. Carl Garner & Co. v. Marshall, 58 D. & C. 674 (1946) ; Hilands v. Shade, 63 D. & C. 159 (1948).
And now, to wit, June 13, 1958, it is ordered, adjudged and decreed that the exceptions be sustained, and that the judgment entered in the above case be and is hereby vacated, and further it is ordered that the record be remanded to the office of the justice of the peace for further proceedings in conformity with this opinion.